Name: Commission Regulation (EC) No 65/2003 of 15 January 2003 altering the export refunds on malt
 Type: Regulation
 Subject Matter: trade policy;  foodstuff
 Date Published: nan

 Avis juridique important|32003R0065Commission Regulation (EC) No 65/2003 of 15 January 2003 altering the export refunds on malt Official Journal L 011 , 16/01/2003 P. 0024 - 0025Commission Regulation (EC) No 65/2003of 15 January 2003altering the export refunds on maltTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular, the fourth subparagraph of Article 13(2) thereof,Whereas:(1) The export refunds on malt were fixed by Commission Regulation (EC) No 1136/2002(3).(2) It follows from applying the rules, criteria and other provisions contained in Regulation (EC) No 1136/2002 to the information at present available to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1The export refunds on malt listed in Article 1(1)(c) of Regulation (EEC) No 1766/92 are hereby altered to the amounts set out in the Annex hereto, in respect of the products set out therein.Article 2This Regulation shall enter into force on 16 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 January 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 169, 28.6.2002, p. 39.ANNEXto the Commission Regulation of 15 January 2003 altering the export refunds on malt>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The numeric destination codes are set out in Commission Regulation (EC) No 2020/2001 (OJ L 273, 16.10.2001, p. 6).The other destinations are as follows:C12 All destinations except for Bulgaria, Estonia, Hungary, Lithuania, the Czech Republic, Romania and Slovenia.C13 All destinations except for Bulgaria, Estonia, Hungary, Lithuania, the Czech Republic, Romania, Slovakia and Slovenia.